Exhibit 10.42


SUMMARY OF EXECUTIVE COMPENSATION FOR ELWYN G. MURRAY III

        In accordance with the employment arrangement effective April 18, 2005
for Elwyn G. Murray III, Executive Vice President, Administration of Advance
Auto Parts, Inc. (the “Company”), this summary sheet sets forth the terms of
this arrangement, which was approved by the Company’s Compensation Committee, as
follows:

  • Mr. Murray, who is an at-will employee, is entitled to receive an annual
salary of $300,000.


  • Mr. Murray also is eligible to participate in the Company’s annual incentive
bonus plan at a maximum target rate approximating 115 percent of his annual base
salary (assuming all financial targets as specified in the bonus plan are
exceeded).


  • Mr. Murray is also eligible to participate in the Company’s compensation and
benefits programs generally available to its team members, including health,
disability and life insurance programs and a 401(k) plan. In addition, Mr.
Murray is entitled to participate in the Company’s compensation and benefits
programs generally available to the Company’s senior executive management team,
including an unqualified deferred compensation plan and deferred stock unit
plan. The deferred stock unit plan enables the deferral of particpant elected
salaries and bonuses in the form of deferred stock units.


  • In addition, on April 20, 2005, Mr. Murray was granted stock options to
purchase 60,000 shares of the Company’s common stock at a price equal to the
closing price of the Company’s common stock on the date of grant. The options
vest in three equal annual installments beginning one year from the date of
grant.
